department of the treasury internal_revenue_service washington d c date tax_exempt_and_government_entities_division release number release date uniform issue list numbers contact person identification_number telephone number employer_identification_number egend i z j l o r a l a i u o t o o i f dear this responds to your request for rulings under sec_501 sec_509 and sec_511 through with respect to a proposal to merge n p and r into m facts the parties each of m n p and r is exempt from federal income_taxation under sec_501 as an organization described in sec_501 m operates a hospital and related healthcare centers m is not a private_foundation within the meaning of sec_509 because it is described in sec_509 and sec_170 n is the parent_corporation and sole member of m p and r planning and other services to m p and their affiliated organizations n is not a private_foundation within the meaning of sec_509 because it is described in sec_509 and sec_170 vi it provides management strategic p owns and operates a nursing home it is not a private_foundation within the meaning of sec_509 because it is described in sec_509 and sec_170 r manages operates and provides management counsel and advice primarily to m and p ris not a private_foundation within the meaning of sec_509 because it is described in sec_509 the merger it is proposed to merge n p and r into m pursuant to the terms of a statutory merger effected under an agreement and plan of merger the merger agreement’ and the provisions of the state’s nonprofit corporation act m will be the surviving corporation and immediately after the merger its name will be changed to t the purpose of the merger is to simplify organizational and governance structures thereby creating more effective oversight by the board_of directors of the surviving corporation after the merger t will continue to conduct the business of m and in addition will conduct the businesses currently conducted by n p and r as a statutory merger the merger will have the following effects every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases the title to all real_estate and other_property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment and such vesting shall occur without further act or deed the surviving corporation has all liabilities and obligations of each corporation party to the merger provided that trust obligations upon property of a disappearing corporation shall be limited to the property affected thereby immediately prior to the time the merger is effective any proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased and the articles of association and bylaws of the surviving corporation are amended to the extent provided in the plan of merger to effect the merger the existing articles of association of m will be amended and restated and m's by-laws will be replaced with a new set of by-laws in addition to the change_of name from m to t the material changes that will be made to m’s articles of association will be to incorporate additional corporate purposes currently found in the articles of association of n p and r the material changes that will be made to m’s by-laws at the time of merger are i the incorporation of additional corporate purposes currently in the by-laws of n p and r ii revision of the committee structure reflecting all committees of the merged entities in a streamlined manner and iii the incorporation of the membership provisions currently in n’s by- laws the merger agreement provides that the current membership of n will be converted on the same terms and conditions regarding the rights of its members to membership in t so that the pre-merger members of n will become the post-merger members of t the members of n are generally inhabitants of the communities served by n and its subsidiaries all persons who contribute a certain nominal amount qualify as voting members for the year after the merger t’s board_of directors will consist of the current directors of each of m n p and r after the running of the terms of those directors the number of directors will be reduced to directors each of whom will serve for a term of three years the board_of directors shall be constituted as follows a o o o there shall be fourteen elected directors each of whom must be a member of t no elected director shall serve more than three consecutive terms but may be re-elected to the board after an absence of one year three directors shall be appointed by the board_of trustees of the local college the president of the medical staff shall be a director ex-officio with vote the vice-president of the medical staff shall be a director ex-officio with vote the chair of the medical center auxiliary shall be a director ex-officio with vote the president shall be a director ex-officio without vote rulings requested you have requested the following rulings the merger and amendments to the articles of association and by-laws of m will not adversely affect the tax-exempt status of m as the surviving corporation under sec_501 the merger and amendments to the articles of association and by-laws of m will not affect the non-private foundation status of m as the surviving corporation under sec_509 and sec_170 the transfer of assets and liabilities from n p and r to m pursuant to the statutory merger will not result in gain_or_loss being recognized by m as the surviving corporation under sec_511 through law sec_501 exempts from federal income_taxation organizations described in sec_501 sec_501 describes organizations that are organized and operated exclusively for charitable and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 provides that the term private_foundation does not include an organization described in sec_170 other than in clauses vii and viil ilr c sec_170 describes an organization the principal purpose or function of which is the providing of medical or hospital care or medical education or medical_research if the organization is not a hospital sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in sec_501 sec_512 provides that the term unrelated business taxable income’ means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b ilr c sec_512 excludes from unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_514 provides for the taxation under sec_512 of income from debt-financed_property sec_514 provides that the term debt-financed_property does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_170a-9 provides that an organization is described in sec_170 if i it is a hospital and ii its principal purpose or function is the providing of medical or hospital care or medical education or medical_research an organization all the accommodations of which qualify as being part of a skilled nursing facility within the meaning of u s c 1395x j may qualify as a hospital’ if its principal purpose or function is the providing of hospital or medical_care sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that the term exempt_purpose or purposes as used in this section means any propose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 lists charitable among the purposes for which an organization described in sec_501 may be organized sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense in the general law of charity the promotion of health is considered to be a charitable purpose see restatement third of trusts sec_28 sec_1_513-1 provides that as used in sec_512 the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on’ if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations revrul_69_545 1969_2_cb_117 recognizes that a nonprofit corporation whose purpose and activity is to provide hospital care on a nonprofit basis for members of its community is organized and operated in furtherance of a purpose considered charitable in the generally accepted legal sense of that term by operating an emergency room open to all persons and by providing hospital care for all those persons in the community able to pay the cost thereof either directly or through third party reimbursement the hospital is promoting the health of a class of persons that is broad enough to benefit the community thus it is held that the hospital is exempt from federal_income_tax under sec_501 analysis issue whether the merger and amendments to the articles of association and by-laws of m would adversely affect the tax-exempt status of m as the surviving corporation under sec_901 to qualify as an organization described in sec_501 c after the merger m must continue to be organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 m will be deemed to be organized exclusively for exempt purposes after the merger if its amended articles satisfy the organizational_test under sec_1_501_c_3_-1 to effect the merger the articles of m will be amended to incorporate additional corporate purposes currently found in the articles of n p and r all of which purposes are already recognized as being in furtherance of charitable purposes within the meaning of sec_501 in addition the amended articles will limit m’s purposes and activities to those that are appropriate and consistent with its status as an organization described in sec_501 c and will contain a provision requiring that upon m’s dissolution its assets be disposed of to one or more organizations exempt under sec_501 thus after the merger m will continue to be organized exclusively for charitable purposes within the meaning of sec_1_501_c_3_-1 m will be deemed to be operated exclusively for exempt purposes after the merger if it continues to engage primarily in activities which accomplish exempt purposes after the merger m will continue to perform the same activities in furtherance of charitable purposes for which it has already been recognized exempt under sec_501 ie the operation of a hospital and related healthcare centers for the benefit of the community thus m will continue to operate for the promotion of health and thereby further charitable purposes within the meaning of sec_1_501_c_3_-1 see revrul_69_545 in addition after the merger m will carry on the activities formerly performed by n p and r -ie the operation of a skilled nursing facility and the provision of various healthcare management planning and support services essential to the operation of the hospital and its related healthcare facilities - activities that are in furtherance of the promotion of health and for which n p and r were recognized exempt under sec_501 thus after the merger m will continue to be operated exclusively for exempt purposes within the meaning of sec_1_501_c_3_-1 since m will be organized and operated exclusively for exempt charitable purposes after the merger the merger and amendments to the articles and by-laws of m will not adversely affect the tax-exempt status of m as an organization described in sec_501 issue whether the merger and amendments to the articles of association and by-laws of m would affect the non-private foundation status of m as the surviving corporation under sec_509 and sec_170 to qualify as an organization described in sec_170 after the merger m must be a hospital and have as its principal purpose or function the providing of medical or hospital care the term hospital includes facilities like skilled nursing facilities whose principal purpose or function is the providing of hospital or medical_care sec_1_170a-9 currently m operates a hospital and is classified as an organization described in sec_170 the merger will result in m acquiring the assets and carrying on the activities of p n andr p operates a skilled nursing facility and is classified as an organization described in sec_170 n and r are organizations whose purpose is to provide management and planning support for the operations of m and p thus after the merger m will still operate a hospital and in addition will itself conduct all essential support services necessary to its operation its principal purpose or function will continue to be the providing of medical or hospital care consequently after the merger m will still be an organization described in sec_170 issue whether the transfer of assets and liabilities from n p and r to m pursuant to the statutory merger would result in gain_or_loss being recognized by m as the surviving corporation under sec_511 through in order for any gain_or_loss to be taxable under sec_511 it must meet the definition of unrelated business taxable income’ under sec_512 ilr c sec_512 defines unrelated_business_taxable_income as gross_income derived from any unrelated_trade_or_business that is regularly carried on r c sec_512 excludes from unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property except that sec_512 operates to include such gains or losses with respect to debt-financed_property nevertheless sec_514 excludes from debt-financed_property any property substantially_all the use of which is substantially related to the exercise or performance of the organization's exempt_purpose or function finally sec_1_513-1 clarifies that trade_or_business to which the unrelated_business_income_tax applies has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services the transfer of assets and liabilities pursuant to the merger agreement will be a one-time transaction consequently the transfer is not considered to be regularly carried on within the meaning of sec_1_513-1 and does not have the characteristics of a trade_or_business under sec_162 or consequently sec_1_513-1 therefore the unrelated_business_income_tax imposed under sec_511 would not apply to the transfer moreover to the extent the transfer involves capital assets the gain would have been excluded from unrelated_business_taxable_income by sec_512 and because the use of such assets after the merger will be substantially related to the exercise and performance by m of its exempt charitable purposes sec_514 would not apply to such assets conclusion in light of the foregoing we rule as follows the merger and amendments to the articles of association and by-laws of m will not adversely affect the tax-exempt status of m as the surviving corporation under sec_501 the merger and amendments to the articles of association and by-laws of m will not affect the non-private foundation status of m as the surviving corporation under i lr c sec_509 and sec_170 the transfer of assets and liabilities from n p and r to m pursuant to the statutory merger will not result in gain_or_loss being recognized by m as the surviving corporation under sec_511 through this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
